DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nelson Quintero (Reg. No. 52,143) on July 12, 2022.
The application has been amended as follows:
In the claims:
1. (currently amended) An extended system, comprising: 
at least one peripheral component interconnect express (PCIE) connector, suitable to connect to at least one server device; and 
a control device, connected to the at least one PCIE connector;
wherein the control device is configured to:
detect whether a working voltage generated by the at least one server device is received,
 in response to the working voltage being received, turn on the extended system and ignore a power control signal generated by the extended system and 
in response to the working voltage not being received, generate at least one wakeup signal according to the power control signal generated by the extended system, and transmit the at least one wakeup signal to the at least one server device, so that the at least one server device is turned on and generates the at least one working voltage. 
 
2. (canceled)

11. (currently amended) A server host, comprising:
at least one server, comprising: 
　　a first PCIE connector;
　　a power supply device, connected to the first PCIE connector, and configured to provide a standby voltage and a working voltage; and
　　a processing device, connected to the first PCIE connector and the power supply device, and configured to control the power supply device to provide the standby voltage or the working voltage according to a control signal or a wakeup signal; and
an extended system, comprising:
　　at least one second PCIE connector, suitable to connect to the first PCIE connector of the at least one server device; and 
　　a control device, connected to the at least one second PCIE connector;
　　wherein the control device is configured to:
detect whether a working voltage generated by the at least one server device is received,
in response to the working voltage being received, turn on the extended system and ignore a power control signal generated by the extended system according to the working voltage generated by the power supply device, [[or]] and 
in response to the working voltage not being received, generate the wakeup signal according to the power control signal generated by the extended system, and transmit the wakeup signal to the processing device, so that the at least one server device is turned on and the power supply device generates the working voltage.
 
12. (canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115